NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ROBERT W. HUNT, M.D., a                  No. 16-55679
Medical Corporation,
                                                D.C. No. 2:15-cv-00667-AG
             Debtor.
______________________________
                                                MEMORANDUM*
PELI POPOVICH HUNT,

                Appellant,

 v.

DAVID M. GOODRICH, Chapter 7
Trustee; PETER C. ANDERSON, United
States Trustee,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peli Popovich Hunt appeals pro se from the district court’s orders denying

her post-judgment motions “for rulings on leave to file as a vexatious litigant and

return of bonds,” to disqualify the chapter 7 trustee, and for reconsideration. We

have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We affirm.

      In the opening brief, Hunt fails to address how the district court erred in

denying her motions. As a result, Hunt has waived her challenge to the district

court’s orders. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues

which are argued specifically and distinctly in a party’s opening brief.”).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    16-55679